                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-247-RJC-DCK

 DEBRA SPANGLER and DENNIS                            )
 COSTNER JR.,                                         )
                                                      )
                Plaintiffs,                           )
                                                      )
    v.                                                )       ORDER
                                                      )
 BRIDGESTONE AMERICAS INC. and                        )
 AETNA LIFE INSURANCE COMPANY,                        )
                                                      )
                Defendants.                           )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 12) filed by Kristen J. Kenley, concerning John E. B. Gerth

on September 27, 2019. John E. B. Gerth seeks to appear as counsel pro hac vice for Defendant

Bridgestone Americas, Inc.     Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 12) is GRANTED. John E. B. Gerth

is hereby admitted pro hac vice to represent Defendant Bridgestone Americas, Inc.

         SO ORDERED.


                                        Signed: September 30, 2019
